Exhibit 10.1

 

 

image1.png [cpst-20200424xex10d1g001.jpg]

U.S. Small Business Administration

NOTE

 

 

 

 

SBA Loan #

74603771-01

SBA Loan Name

Capstone Turbine Corporation

Date

04/21/2020

Loan Amount

$2,610,200.00

Interest Rate

1.00 % per annum

Borrower

Capstone Turbine Corporation, a Delaware Corporation

Operating Company

N/A

Lender

Western Alliance Bank, an Arizona Corporation

 

1.  PROMISE TO PAY:

 

In return for the Loan, Borrower promises to pay to the order of Lender the
amount of Two Million Six Hundred Ten Thousand Two Hundred and No/100 Dollars,

interest on the unpaid principal balance, and all other amounts required by this
Note.

2.  DEFINITIONS:

 

“Collateral” means any property taken as security for payment of this Note or
any guarantee of this Note. “Guarantor” means each person or entity that signs a
guarantee of payment of this Note.

“Loan” means the loan evidenced by this Note.

“Loan Documents” means the documents related to this loan signed by Borrower,
any Guarantor, or anyone who pledges collateral.

“SBA” means the Small Business Administration, an Agency of the United States of
America.

 

 



Page 1 of 6




3.  PAYMENT TERMS:

Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:

Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:

This Note will mature in 2 years from the date of initial disbursement.

The interest rate is 1.00% per year.

 

Borrower must pay principal and interest payments every month, beginning seven
months from the date of initial disbursement in an amount sufficient to
fully-amortize the outstanding balance; payments must be made on the 4th
calendar day in the months they are due.

 

Lender will apply each installment payment first to pay interest accrued to the
day Lender receives the payment, then to bring principal current, then to pay
any late fees, and will apply any remaining balance to reduce principal. Lender
may adjust the payment amount periodically as needed to amortize the principal
over the remaining term of the Note.

 

Loan Prepayment:

 

Notwithstanding any provision in this Note to the contrary:

 

Borrower may prepay this Note. Borrower may prepay 20 percent or less of the
unpaid principal balance at any time without notice. If Borrower prepays more
than 20 percent and the Loan has been sold on the secondary market, Borrower
must:

a.  Give Lender written notice;

b.  Pay all accrued interest; and

c.  If the prepayment is received less than 21 days from the date Lender
receives the notice, pay an amount equal to 21 days' interest from the date
lender receives the notice, less any interest accrued during the 21 days and
paid under subparagraph b., above.

 

If Borrower does not prepay within 30 days from the date Lender receives the
notice, Borrower must give Lender a new notice.

 

All remaining principal and accrued interest is due and payable 2 years from
date of initial disbursement.

 

Late Charge. If payment on this Note is more than 10 days late, Lender may
charge Borrower a late fee of up to 5.00% of the unpaid portion of the regularly
scheduled payment.

 

 



Page 2 of 6




4.  DEFAULT:

 

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower or Operating Company:

 

A.  Fails to do anything required by this Note and other Loan Documents;

B.  Defaults on any other loan with Lender;

C.  Does not preserve, or account to Lender’s satisfaction for, any of the
Collateral or its proceeds;

D.  Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;

E.  Makes, or anyone acting on their behalf makes, a materially false or
misleading representation to Lender or SBA;

F.  Defaults on any loan or agreement with another creditor, if Lender believes
the default may materially affect Borrower’s ability to pay this Note;

G.  Fails to pay any taxes when due;

H.  Becomes the subject of a proceeding under any bankruptcy or insolvency law;

I.  Has a receiver or liquidator appointed for any part of their business or property;

J.  Makes an assignment for the benefit of creditors;

K.  Has any adverse change in financial condition or business operation that
Lender believes may materially affect Borrower’s ability to pay this Note;

L.  Reorganizes, merges, consolidates, or otherwise changes ownership or
business structure without Lender’s prior written consent; or

M.  Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower’s ability to pay this Note.

5.  LENDER’S RIGHTS IF THERE IS A DEFAULT:

 

Without notice or demand and without giving up any of its rights, Lender may:

 

A.  Require immediate payment of all amounts owing under this Note;

B.  Collect all amounts owing from any Borrower or Guarantor;

C.  File suit and obtain judgment;

D.  Take possession of any Collateral; or

E.  Sell, lease, or otherwise dispose of, any Collateral at public or private
sale, with or without advertisement.

 



Page 3 of 6




6.  LENDER’S GENERAL POWERS:

 

Without notice and without Borrower’s consent, Lender may:

 

A.  Bid on or buy the Collateral at its sale or the sale of another lienholder,
at any price it chooses;

B.  Incur expenses to collect amounts due under this Note, enforce the terms of
this Note or any other Loan Document, and preserve or dispose of the Collateral.
Among other things, the expenses may include payments for property taxes, prior
liens, insurance, appraisals, environmental remediation costs, and reasonable
attorney’s fees and costs. If Lender incurs such expenses, it may demand
immediate repayment from Borrower or add the expenses to the principal balance;

C.  Release anyone obligated to pay this Note;

D.  Compromise, release, renew, extend or substitute any of the Collateral; and

E.  Take any action necessary to protect the Collateral or collect amounts owing
on this Note.

7.  WHEN FEDERAL LAW APPLIES:

 

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.

8.  SUCCESSORS AND ASSIGNS:

 

Under this Note, Borrower and Operating Company include the successors of each,
and Lender includes its successors and assigns.

9.  GENERAL PROVISIONS:

 

A.  All individuals and entities signing this Note are jointly and
severally liable.

B.  Borrower waives all suretyship defenses.

C.  Borrower must sign all documents necessary at any time to comply with the
Loan Documents and to enable Lender to acquire, perfect, or maintain Lender’s
liens on Collateral.

D.  Lender may exercise any of its rights separately or together, as many times
and in any order it
chooses. Lender may delay or forgo enforcing any of its rights without giving up any of them.

E.  Borrower may not use an oral statement of Lender or SBA to contradict or
alter the written terms of this Note.

F.  If any part of this Note is unenforceable, all other parts remain in effect.

G.  To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor. Borrower also waives any defenses based upon any claim that Lender did
not obtain any guarantee; did not obtain, perfect, or maintain a lien upon
Collateral; impaired Collateral; or did not obtain the fair market value of
Collateral at a  sale.

 



Page 4 of 6




10.  STATE-SPECIFIC PROVISIONS:

When SBA is not the holder of this Note, the law of the State where the loan is
made shall govern the interpretation and enforcement of this Note.

 

 

 



Page 5 of 6




11. BORROWER’S NAME(S) AND SIGNATURE(S):

 

By signing below, each individual or entity becomes obligated under this Note as
Borrower.

 

 

Capstone Turbine Corporation, a  Delaware  Corporation

By: 

/s/ Frederick Hencken III

Name:

Frederick Hencken III

Title:

Chief Financial Officer

Date:

4/24/2020

 

 

 

Page 6 of 6

